UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-6681



FRANK AUSTIN ARCHER,

                                                 Plaintiff - Appellant,

             versus


WILBUR F. AMONETTE, Doctor; TIMOTHY PAUL
THOMPSON;   REBECCA  ARNEY, Nurse; DEBORAH
MICHELLE KESLING, Nurse,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:07-cv-00088-GEC)


Submitted:    October 11, 2007               Decided:   October 17, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank Austin Archer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frank Austin Archer appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.              We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.                Archer v.

Amonette, No. 7:07-cv-00088-GEC (W.D. Va. filed on Apr. 9, 2007 &

entered on Apr. 10, 2007).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                     AFFIRMED




                                   - 2 -